By the Court:
The answer denies that the trade - mark in controversy has, at any time, been part of the assets of the estate of J. H. Cutter, deceased, and denies the allegation that the said decedent bequeathed any interest in the trade-mark to the plaintiff. Under the terms of the will of J. H. Cutter, deceased, the plaintiff took no interest in the property capable of assertion in this action. The title to the two undivided nineteenths of the trade-mark in controversy is vested in the trustees named by the testator. Nor can there be any doubt that the trust in this respect is valid in point of law. Its duration cannot, under any circumstances, exceed the life-time of the plaintiff; and upon the happening of the contingency named in the will it may terminate sooner. Eor these reasons we think that plaintiff was correctly non-suited at the trial, and the judgment is affirmed.
Remittitur forthwith.